DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
According to the latest amendment, claims 1-22 are pending in this application, and claims 6, 9, 10 and 21-22 are withdrawn from further consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matters that “a recess region not horizontally overlapping with the contact region” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
To the contrary, Fig. 4 expressly shows that the recess region 172 horizontally abuts the contact region 171, which means that the recess region does horizontally overlap with the contact region 171.
Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The disclosure is objected to because of the following informalities: 
The specification (particularly see [0083] states the subject matters that a recess region 172 horizontally not overlapping with the contact region 171. But, such stated subject matters appear to be directly contradictory to what is shown in Figs. 3 and/or 4, wherein the recess region 172 horizontally abuts the contact region 171, which means that the recess region 172 does horizontally (i.e., at least when viewed along a horizontal direction) overlap with the contact region 171.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8 and 11-20, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the subject matters that “a recess region not horizontally overlapping with the contact region”; but the disclosure fails to provide an adequate support to show how the recess region and the contact region that are horizontally in contact to each other or abut each other, as what is shown in Figs. 3 and/or 4, could be practically formed without any overlap to each other horizontally, especially when viewed along a horizontal direction.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 and 11-20, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Claim 1 recites the subject matters that “a recess region not horizontally overlapping with the contact region”; but it fails to clarify: whether the recess region and the contact region are definitely not horizontally, or not vertically, overlapping to each other, given that, as what are shown in Figs. 3 and/or 4, the recess region 172 and the contact region 171 are horizontally in contact to each other or horizontally abut each other, and/or that the recess region 172 and the contact region 171 are arranged complementarily to each other within the horizontal cross-section (also see [0092]), which means that: the recess region 172 and the contact region 171 are overlapping each other at least horizontally (i.e., at least when viewed in a horizontal direction).
Claim 1 recites the subject matters that a recess region not horizontally overlapping with the contact region and extending into a horizontal circumference of the field plate trench; but it fails to clarify: whether the contact region definitely extends, or not extends, into a horizontal circumference of the field plate trench.



Response to Arguments
Applicant's arguments filed on 3/10/2021 have been fully considered but they are not persuasive.
Applicant’s main arguments include that the claimed invention meet the “112” requirement as Fig. 4 of the instant shows the features that the “recess region 172 abutting but not crossing the contact region 171 in the illustrated horizontal plane”. In response, it is noted that such features upon which applicant relies are not necessarily recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instead, the subject matters that “a recess region not horizontally overlapping with the contact region” as recited in claim 1 may mean that the recess region does not overlap with the contact region in the horizontal direction. However, as what is shown in Figs. 3 and/or 4 in the instant invention, the recess region (172) and the contact region (171) each substantially extend horizontally; and they directly abut each other. Accordingly, they indeed overlap each other horizontally, as least when viewed along any horizontal direction.
Accordingly, in order to overcome the claim rejections set forth above, applicant is advised to clarify the subject matters of the claimed invention about the positional relationships between the recess region and the contact region, by clearly and/or adequately reflecting the features of the instant invention that the recess region 172 does not overlap the contact region 171 in a horizontal plane; and/or that the recess region does not overlap the contact region in a plane view.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898